DETAILED ACTION
This is the second Office action of Application No. 16/344,975 in response to the amendment filed on March 8, 2021. Claims 1-5 and 7-20 are pending. By the amendment, claims 1 and 7 have been amended. Claim 6 has been canceled. Claims 16-20 are new.
This application is in condition for allowance except for the following formal matters set forth in the objections below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claim Objections
Claims 17-19 are objected to because of the following informalities:  
in claim 17, line 4, the word “clocking” should be –locking--; and
in claim 17, lines 3-4, claim 18, lines 3-4, and claim 19, line 10, the phrase “the first locking teeth” is the first mention of the first locking teeth. While the first locking teeth are clear from the disclosure (e.g. teeth 654 of second race member 614” (paragraph [0079])), there needs to be a grammatical change to provide antecedence. It appears when creating new claim 16, the phrase “wherein first locking teeth are formed on the .
Appropriate correction is required.
	
Response to Arguments
Applicant’s arguments, see page 10, filed 3/8/2021, with respect to the objection to the drawings have been fully considered and are persuasive.  Noting, the amendment overcomes the rejections. The objection to the drawings has been withdrawn. 
Applicant’s arguments, see pages 10-11, filed 3/8/2021, with respect to the prior art rejections have been fully considered and are persuasive.  Noting, the amendment to the claims incorporates the previously indicated allowable subject matter. The prior art rejections to the claims have been withdrawn. 
New objections to the claims are due to issues in the new claims added.

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
claims 1, 16, and 20 include the allowable subject matter indicated in the Office action dated 12/8/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/L.W. /Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655